-In an action by plaintiff Theresa De Santis to recover damages for personal injuries alleged to have been caused by the application of respondents’ hair dye and by her husband for medical expenses and loss of services, Special Term denied appellants’ motion for an examination before trial on condition that respondents furnish a statement of the ingredients of the product and deliver six bottles of it to appellants. Order, insofar as appeal is taken, affirmed, with $10 costs and disbursements. Ho opinion. Holán, P. J., Adel, MacCrate, Schmidt and Beldock, JJ., concur.